     Case 2:16-cr-00145-TOR    ECF No. 478    filed 06/02/20   PageID.7008 Page 1 of 11




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO. 2:16-CR-0145-TOR-1
 8                              Plaintiff,
                                                   ORDER DENYING DEFENDANT’S
 9           v.                                    MOTION TO REDUCE SENTENCE

10    VASSILY ANTHONY THOMPSON,

11                              Defendant.

12         BEFORE THE COURT are Defendant’s Motion for Sentence Reduction and

13   Motion to Expedite. ECF Nos. 474, 476. These matters were submitted for

14   consideration without oral argument. The Court has reviewed the record and files

15   herein, the completed briefing, and is fully informed. For the reasons discussed

16   below, Defendant’s Motion to Reduce Sentence, ECF No. 474, is denied.

17                                   BACKGROUND

18         On February 9, 2018, Vassily A. Thompson was found guilty by jury verdict

19   of one count of Conspiracy to Commit Wire Fraud, in violation of 18 U.S.C. §§

20   1343, 1349. ECF No. 326. On September 7, 2018, this Court sentenced Defendant



        ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE ~ 1
     Case 2:16-cr-00145-TOR      ECF No. 478    filed 06/02/20   PageID.7009 Page 2 of 11




 1   to a 108-month term of imprisonment, followed by a 3-year term of supervised

 2   release, and a $2,015,000.00 order of restitution. ECF No. 409. Defendant was

 3   detained for a period of time pretrial for violating the conditions of his release

 4   (ECF No. 219) and after trial he was remanded to the custody of the United States

 5   Marshal pending sentence (ECF No. 325). Defendant’s projected good time credit

 6   release date is July 10, 2025.

 7         On April 7, 2020, Defendant requested a sentence reduction from the Bureau

 8   of Prisons. ECF Nos. 474 at 13; 474-1 at 59; 477 at 2-3; and 477-1 at 14 (request

 9   dated April 3, denial by Warden on April 10, 2020).

10         On May 12, 2020, Defendant filed the instant Motion for Sentence

11   Reduction. ECF No. 474. Defendant argues that he presents extraordinary and

12   compelling reasons to convert his remaining sentence to home confinement, that he

13   is 67 years old, has Stage IV metastatic prostate cancer and suffers from asthma

14   and chronic obstructive pulmonary disease (COPD). Id. at 2-4. Defendant

15   contends that he will present no danger to society as he can be barred from opening

16   financial accounts or credit lines that would allow any type of activity akin to his

17   offense. Id. at 19.

18         Defendant’s conviction is currently on appeal in the Ninth Circuit Court of

19   Appeals. See ECF Nos. 418, 473.

20




        ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE ~ 2
     Case 2:16-cr-00145-TOR      ECF No. 478    filed 06/02/20   PageID.7010 Page 3 of 11




 1                                      DISCUSSION

 2      A. Eligibility for Compassionate Release

 3         Federal courts have the statutory authority to modify an imposed term of

 4   imprisonment for two reasons: compassionate release under 18 U.S.C. § 3582(c)(1)

 5   or based on a change in the sentencing guidelines under 18 U.S.C. § 3582(c)(2).

 6   Until recently, motions for compassionate release could only be brought to the

 7   Court by the Director of the Bureau of Prisons. 18 U.S.C. § 3582(c)(1)(A) (2002).

 8   However, after the December 2018 passage of the First Step Act, defendants may

 9   now bring their own motions for compassionate release after exhausting

10   administrative remedies within the Bureau of Prisons or by waiting 30 days after

11   receipt of their request by the warden of defendant’s facility, whichever is earlier.

12   18 U.S.C. § 3582(c)(1)(A) (2018).

13         A defendant may be eligible for compassionate release: (1) if the Court finds

14   “extraordinary or compelling reasons” to warrant a sentence reduction; or (2) if the

15   defendant is at least 70 years old, has served at least 30 years in prison pursuant to

16   a sentence imposed for the offense for which the defendant is currently imprisoned,

17   and the defendant is determined not to pose a risk of danger to the community. 18

18   U.S.C. § 3582(c)(1)(A). Under either eligibility prong, the Court must also find

19   that a sentence reduction is “consistent with applicable policy statements issued by

20   the [United States] Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The




        ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE ~ 3
     Case 2:16-cr-00145-TOR     ECF No. 478    filed 06/02/20   PageID.7011 Page 4 of 11




 1   Sentencing Guidelines instruct that the Court should consider the sentencing

 2   factors set forth in 18 U.S.C. § 3553 when deciding a motion for compassionate

 3   release, and that the Court should not grant a sentence reduction if the defendant

 4   poses a risk of danger to the community, as defined in the Bail Reform Act.

 5   U.S.S.G. § 1B1.13.

 6      B. Exhaustion or Lapse of 30 days

 7         Defendant has exhausted his administrative remedies and waited 30 days

 8   after submitting his request to the warden of the institution where he is housed.

 9   However, the Government objects to the Court’s authority to rule on the motion

10   because Defendant’s case is on appeal in the Ninth Circuit. ECF No. 477 at 3

11   (citing United States v. Campbell, No. 6:06-CR-06105 EAW, 2020 WL 1958486,

12   at *2 (W.D.N.Y. Apr. 21, 2020) (“Court concludes that it lacks jurisdiction over

13   Defendant's pending motions for compassionate release” under 18 U.S.C. §

14   3582(c)(1)(A))); see also United States v. Cardoza, 790 F.3d 247, 248 (1st Cir.

15   2015) (“a district court does not have jurisdiction to enter a sentence modification

16   order under § 3582(c)(2) while an appeal of that sentence is pending”).

17         As the Government observes, according to Federal Rule of Criminal

18   Procedure 37(a), if the court lacks authority to grant the motion because an appeal

19   is pending, the court may defer considering the motion, deny the motion, or state

20




        ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE ~ 4
     Case 2:16-cr-00145-TOR     ECF No. 478    filed 06/02/20   PageID.7012 Page 5 of 11




 1   that it would grant the motion if the court of appeals remands for that purpose.

 2   Accordingly, the Court will consider the motion through the lens of Rule 37(a).

 3      C. Extraordinary and Compelling Reasons

 4         Defendant argues that his medical condition presents an extraordinary and

 5   compelling reason to justify a reduction in sentence. ECF No. 474. The First Step

 6   Act did not define what “extraordinary and compelling reasons” warrant a sentence

 7   reduction, but the compassionate release statute directs the Court to consider the

 8   Sentencing Commission’s policy statements when deciding compassionate release

 9   motions. 18 U.S.C. § 3582(c)(1)(A).

10         The Sentencing Commission’s policy statement on sentence reduction

11   mirrors the language of the compassionate release statute, but it has not yet been

12   updated to reflect the procedural changes implemented by the First Step Act.

13   U.S.S.G. § 1B1.13. “While that particular policy statement has not yet been

14   updated to reflect that defendants (and not just the [Bureau of Prisons (“BOP”)])

15   may move for compassionate release, courts have universally turned to U.S.S.G.

16   § 1B1.13 to provide guidance on the ‘extraordinary and compelling reasons’ that

17   may warrant a sentence reduction.” United States v. McGraw, No. 2:02-cr-00018-

18   LJM-CMM, 2019 WL 2059488, at *2 (S.D. Ind. May 9, 2019) (gathering cases).

19   The sentence reduction policy statement outlines four categories of circumstances

20   that may constitute “extraordinary and compelling reasons” for a sentence




        ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE ~ 5
     Case 2:16-cr-00145-TOR     ECF No. 478     filed 06/02/20   PageID.7013 Page 6 of 11




 1   reduction: (1) the defendant suffers from a medical condition that is terminal or

 2   substantially diminishes the defendant’s ability to provide self-care in a

 3   correctional environment; (2) the defendant is at least 65 years old, is experiencing

 4   a serious deterioration in health due to the aging process, and has served at least 10

 5   years or 75% of his or her term of imprisonment; (3) family circumstances

 6   involving the death or incapacitation of the caregiver of the defendant’s minor

 7   child or the incapacitation of the defendant’s spouse or registered partner; or (4)

 8   other reasons, other than or in combination with the other listed circumstances, that

 9   are extraordinary and compelling. U.S.S.G. § 1B1.13, Application Note 1.

10         Defendant argues that at age 67, with asthma and COPD, he is highly

11   susceptible to coronavirus risks. Significantly, Defendant does not allege that he is

12   currently incapacitated and admits that he is receiving medical care for his

13   illnesses. Defendant seems to emphasize his current diagnosis of Stage IV

14   metastatic prostate cancer with a 24-36 month prognosis warrants immediate

15   release. However, at the time of sentencing, over 20 months ago, Defendant

16   represented to the Court that his prognosis was then just 18 months. ECF No. 462

17   at 70. Defendant’s prognosis has thus substantially improved since sentencing.

18         Whether Defendant is housed in prison or detained at home, the virus

19   continues to spread throughout society. Fear of the virus does not warrant

20




        ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE ~ 6
     Case 2:16-cr-00145-TOR     ECF No. 478    filed 06/02/20   PageID.7014 Page 7 of 11




 1   immediate release. In this case, there are no extraordinary and compelling reasons

 2   for a reduction in sentence.

 3      D. Factors under 18 U.S.C. § 3553(a)

 4         18 U.S.C. § 3582(c) and the Sentencing Guidelines instruct that the Court

 5   should consider the sentencing factors set forth in 18 U.S.C. § 3553(a) when

 6   deciding a motion for compassionate release. 18 U.S.C. § 3553(a) provides:

 7        The court shall impose a sentence sufficient, but not greater than necessary, to
          comply with the purposes set forth in paragraph (2) of this subsection. The
 8        court, in determining the particular sentence to be imposed, shall consider—
           (1) the nature and circumstances of the offense and the history and
 9         characteristics of the defendant;
           (2) the need for the sentence imposed—
10                (A) to reflect the seriousness of the offense, to promote respect for
                  the law, and to provide just punishment for the offense;
11                (B) to afford adequate deterrence to criminal conduct;
                  (C) to protect the public from further crimes of the defendant; and
12                (D) to provide the defendant with needed educational or vocational
                  training, medical care, or other correctional treatment in the most
13                effective manner;
           (3) the kinds of sentences available;
14         (4) the kinds of sentence and the sentencing range established for—
                  (A) the applicable category of offense committed by the applicable
15                category of defendant as set forth in the guidelines—
                         (i) issued by the Sentencing Commission pursuant to section
16                       994(a)(1) of title 28, United States Code, subject to any
                         amendments made to such guidelines by act of Congress
17                       (regardless of whether such amendments have yet to be
                         incorporated by the Sentencing Commission into amendments
18                       issued under section 994(p) of title 28); and
                         (ii) that, except as provided in section 3742(g), are in effect on
19                       the date the defendant is sentenced; or
                  (B) in the case of a violation of probation or supervised release, the
20                applicable guidelines or policy statements issued by the Sentencing
                  Commission pursuant to section 994(a)(3) of title 28, United States


        ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE ~ 7
     Case 2:16-cr-00145-TOR     ECF No. 478    filed 06/02/20   PageID.7015 Page 8 of 11




 1                Code, taking into account any amendments made to such guidelines or
                  policy statements by act of Congress (regardless of whether such
 2                amendments have yet to be incorporated by the Sentencing
                  Commission into amendments issued under section 994(p) of title 28);
 3         (5) any pertinent policy statement—
                  (A) issued by the Sentencing Commission pursuant to section
 4                994(a)(2) of title 28, United States Code, subject to any amendments
                  made to such policy statement by act of Congress (regardless of
 5                whether such amendments have yet to be incorporated by the
                  Sentencing Commission into amendments issued under section 994(p)
 6                of title 28); and
                  (B) that, except as provided in section 3742(g), is in effect on the
 7                date the defendant is sentenced.
           (6) the need to avoid unwarranted sentence disparities among defendants
 8         with similar records who have been found guilty of similar conduct; and
           (7) the need to provide restitution to any victims of the offense.
 9

10         At the time of the original sentencing, the Court fully considered these

11   factors. Once again, the Court has fully considered these factors in light of the

12   developments since sentencing. Of particular note is the nature and circumstances

13   of the offense in this case. This was not a simple mistake involving a small sum of

14   money. Defendant promised financing to his victims of over $86 million and took

15   over $2 million dollars from them. This was an egregious white collar crime

16   scheme. The Court is obligated to protect the public from defendant’s fraudulent

17   conduct. The sentence the Court imposed was “sufficient, but not greater than

18   necessary,” to comply with the purposes of § 3553(a), including to reflect the

19   seriousness of the offense, to promote respect for the law, to provide just

20   punishment for the offense and to afford adequate deterrence to this criminal




        ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE ~ 8
     Case 2:16-cr-00145-TOR     ECF No. 478     filed 06/02/20   PageID.7016 Page 9 of 11




 1   conduct. Even with recent developments, the sentence imposed remains sufficient

 2   but not greater than necessary to comply with the purposes of sentencing.

 3      E. Danger to any Person and the Community under 18 U.S.C. § 3142(g)

 4         Defendant contends that he poses no risk to the community because he can

 5   be supervised and prohibited from opening financial accounts or credit lines that

 6   would allow any type of activity akin to his offense. The Court disagrees and finds

 7   otherwise. Defendant’s egregious fraudulent conduct comprising the offense for

 8   which he was convicted shows he cannot be trusted. He presents a serious

 9   financial risk to the public. Defendant fraudulently induced multiple victims to

10   part with over $2,000,000. The $2,000,000 has not been recovered. Defendant

11   took the victims’ money, shared it with his co-conspirators and spent it on his own

12   needs and desires.

13         Also demonstrating Defendant’s lack of trust and ability to be supervised is

14   Defendant’s conduct while under pretrial supervision by the United States

15   Probation and Pretrial Service Office. Defendant was specifically ordered to

16   “refrain from employment or any other activity related to loans or lines of credit

17   pertaining to other individuals, or any activity that involves handling or controlling

18   or access to other individuals’ funds, assets or credit.” ECF No. 39 at ¶ 31. Yet,

19   Defendant allegedly contacted the owner of Storm 24 in August 2016, to inquire if

20   there were any business opportunities for them to pursue. Ultimately, Defendant




        ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE ~ 9
     Case 2:16-cr-00145-TOR      ECF No. 478     filed 06/02/20   PageID.7017 Page 10 of 11




 1   was engaged to work on a real estate reclamation project in Oklahoma City. As a

 2   result of his work on the project, Defendant connected Storm 24 with a financial

 3   broker who referred that company to Silver Arch for a loan. The project in

 4   Oklahoma City had yet to begin due to financing issues. The owner estimated the

 5   project was worth $3,500,000, and Defendant would be paid 5 percent of that sum

 6   for his work on the project. The owner indicated that Defendant had been living in

 7   hotels in the Los Angeles, California, area since they started conducting business

 8   together in September 2016. The owner paid Defendant’s hotel stay until

 9   September 2017. He estimated he paid approximately $70,000 to $80,000 in hotel

10   bills for Defendant and has also provided him $8,000 to $9,000 for living

11   expenses. Defendant did not disclose his current legal issues with the owner of

12   Storm 24. Upon learning of his indictment in the instant federal matter, the owner

13   of Storm 24 terminated his business relationship with Defendant in September

14   2017.

15           The supervising pretrial services officer in the Central District of California

16   advised that Defendant represented to her that he was acting as an independent

17   insurance adjuster for the owner of Storm 24 while under supervision. In lieu of

18   pay, Mr. Thompson stated his hotel bills were covered by the owner of Storm 24.

19   In October 2017, Defendant reported to the supervising USPO that he was hired by

20   another construction company as an insurance adjuster.




        ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE ~ 10
     Case 2:16-cr-00145-TOR    ECF No. 478    filed 06/02/20   PageID.7018 Page 11 of 11




 1         The United States contended Defendant violated the conditions of his

 2   supervision because he was instrumental in promoting a loan of some millions of

 3   dollars to an Oklahoma City apartment building owner, which would allow the

 4   building owner to hire the contractor Defendant was associated with to repair and

 5   rehabilitate the apartment building.

 6         Defendant challenged the allegations in the petition; however, the Court

 7   found by clear and convincing evidence that while on release, Defendant violated

 8   his pretrial release condition No. 31, and ordered him detained. ECF No. 219.

 9                                     CONCLUSION

10         Although Defendant’s health condition is unfortunate, the Court declines to

11   exercise its discretion to reduce Defendant’s sentence because extraordinary and

12   compelling reasons do not warrant such a reduction.

13   ACCORDINGLY, IT IS HEREBY ORDERED:

14         1. Defendant’s Motion to Expedite, ECF No. 476, is granted.

15         2. Defendant’s Motion for Sentence Reduction, ECF No. 474, is DENIED.

16         The District Court Executive is directed to enter this Order and furnish

17   copies to counsel.

18         DATED June 2, 2020.

19

20                                   THOMAS O. RICE
                              Chief United States District Judge


        ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE ~ 11
